Citation Nr: 0921695	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-34 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD) with major 
depression, for the period beginning on June 4, 2008.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and T. C.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, in which the RO granted service connection 
for posttraumatic stress disorder (PTSD) and assigned a 30 
percent rating, effective December 28, 2004.  The Veteran 
perfected an appeal of the initial rating assigned.

In April 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At the hearing, the Veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2008).

In September 2008, the Board remanded this case to the 
Appeals Management Center (AMC) in Washington, DC for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.

In a February 2009 rating decision, the AMC granted a higher 
initial disability rating for PTSD with major depression and 
assigned a 50 percent rating, effective June 4, 2008.  In a 
March 2009 statement, the Veteran withdrew the part of his 
appeal in which he claimed entitlement to an initial 
disability rating in excess of 30 percent for PTSD with major 
depression for the period prior to June 4, 2008.  As such, 
that portion of the appeal is no longer before the Board for 
appellate consideration.  38 C.F.R. § 20.204(c) (2008).  
However, the part of his appeal in which he claimed 
entitlement to an initial disability rating in excess of 50 
percent for PTSD with major depression for the period 
beginning on June 4, 2008 continues to remain before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period beginning on June 4, 2008, the competent 
medical evidence of record demonstrates that the Veteran's 
symptoms of PTSD with major depression have been moderate to 
severe in degree, with GAF scores ranging from 42 to 52.

2.  For the period beginning on June 4, 2008, the Veteran's 
PTSD with major depression has not been shown by the 
competent medical evidence of record to result in 
occupational and social impairment with deficiencies in most 
areas, nor have the following symptoms been manifested: 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression which affects 
the ability to function independently, appropriately, and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD with major depression, for the period 
beginning on June 4, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, preadjudication VCAA notice was provided in a 
January 2005 letter, which advised the Veteran of what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  Letters in March 2006, 
October 2008, and March 2009 advised the Veteran of how 
disability evaluations and effective dates are assigned, as 
well as the type of evidence which impacts those 
determinations.  The case was last adjudicated in February 
2009.

In any event, the Veteran's claim for a higher initial 
rating, for the period beginning on June 4, 2008, arises from 
the initial grant of service connection for PTSD.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, service personnel 
records, VA treatment records and examination reports, 
private treatment records, lay evidence, and hearing 
testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by authorizing the release 
of medical evidence and by providing testimony at a hearing.  
Thus, the Veteran was provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notices is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Sanders, 
487 F.3d 881.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2008).

Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2008); 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2008); 
where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (2008); and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2008).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

III.  Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for PTSD with major depression.  Such 
disability has been rated as 50 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411, effective June 4, 2008.

Under Diagnostic Code 9411, which is governed by a General 
Rating Formula for Mental Disorders, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2008).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  While 
the Rating Schedule does indicate that the rating agency must 
be familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 
4.130 (2008).

Turning to the evidence, a mental status evaluation conducted 
on June 4, 2008 by a VA social worker (J.H.H.) reflects that 
the Veteran's PTSD with major depression was substantially 
severe, manifested by sleep disturbance, low energy level, 
suicidal ideations approximately once per week, irritability, 
tearfulness, feelings of paranoia, and lacking trust of other 
people.  However, the Veteran did not have delusions, 
disorganized thinking, hallucinations, or homicidal thoughts.  
It was noted that the Veteran had recently retired from being 
a police officer after 22 years of service and that he was 
currently married for the fifth time.  He was oriented to 
time and person, and he manifested a neat appearance, 
friendly and cooperative manner, appropriate speech, normal 
memory function, appropriate affect, and relaxed ("at 
ease") motor activity.  The Veteran's GAF score on June 4, 
2008 was 42.

VA outpatient treatment records dated from June 2008 through 
July 2008 reflect that the Veteran had the following 
symptoms: tearfulness, low energy level, angry outbursts, 
avoidance of people, feelings of boredom, having little 
interest or pleasure in doing things, depression, 
hopelessness, and suicidal ideations (with no plan or 
intent).  In addition, it was noted that the Veteran's sleep 
disturbance had been helped with medication.  It was also 
noted that the Veteran's wife was accompanying him to 
appointments and that his depression and energy level were 
beginning to improve with medication, as it was documented 
that he began to feel better throughout this treatment 
period.  Now retired, the Veteran stated that he kept himself 
busy at home by doing housework and by working on the 
computer, which notably included e-mails from friends.  It 
was also noted that the Veteran was open to congenial half-
time work to counteract his boredom at home.  He also 
expressed a desire to move to Mexico and stated that he was 
looking forward to an upcoming 10-day diving trip there.

In August 2008, the Veteran's VA social worker, J.H.H., 
provided a reflective summary of the Veteran's VA outpatient 
treatment up to that date.  She characterized his PTSD as 
chronic and severe, manifested by intrusive, avoidant, and 
hyperarousal symptoms such as irritability, angry outbursts, 
nightmares of Vietnam events, inability to talk about Vietnam 
(due to becoming overwhelmed with affect), panic attacks 
several times per week, severe anxiety (exacerbated by media 
coverage of the current wars), hypervigilance, avoidance of 
Vietnam reminders, chronic suicidal thoughts, depression, 
having little interest or pleasure in things or activities, 
and extreme social isolation.  It was noted that the Veteran 
had expressed his feeling that he was "falling apart 
mentally."  It was also noted that the Veteran had an adult 
son from a previous marriage with whom he did not want to 
have any relationship with.  According to J.H.H., the 
Veteran's current wife was the only person whom he could 
tolerate being around or have any type of loving feelings 
toward.  It was noted that the Veteran presented himself 
during treatment as more organized and mentally stable than 
he truly was, due to being able to articulate himself and 
minimize his emotional and psychological pain (except when 
talking about Vietnam).  The Veteran's GAF score in August 
2008 was 45.

VA outpatient treatment records dated from September 2008 
through December 2008 reflect that the Veteran had the 
following symptoms: insomnia (helped by effective 
medication), increased anger, feelings of boredom, and 
nightmares.  However, he denied suicidal ideations and 
homicidal ideations, and he stated that he felt his 
medication was helping his depression, to the point where he 
even denied depression in December 2008.  The Veteran 
expressed his belief that he suffered from seasonal affective 
disorder (SAD) in cold weather.  It was noted that he 
continued to live in a house with his current wife of 10 
years.  Significantly, it was documented during this 
treatment period that the Veteran applied for a one-year job 
in Iraq where he would work with a private company to train 
Iraqis to be police officers.  It was noted that he was 
ambivalent about going to Iraq and had not made any 
decisions, but he later stated that, since he was retired, he 
would "go nuts" if he did not go to Iraq.  It was noted 
that he was scheduled to undergo the necessary lab work for 
this position.  The Veteran's GAF score in September 2008 was 
52.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's PTSD with major depression is 
appropriately evaluated as 50 percent disabling for the 
period beginning on June 4, 2008.  The competent medical 
evidence of record demonstrates that the Veteran's symptoms 
of PTSD with major depression have been moderate to severe in 
degree throughout this period, and that his disability has 
not been productive of any of the following symptoms: 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression which affects 
the ability to function independently, appropriately, and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships.

The Veteran's GAF scores during the period beginning on June 
4, 2008 have ranged from 42 to 52.  Such scores reflect 
moderate to serious symptomatology that has been adequately 
addressed by the 50 percent evaluation already assigned under 
Diagnostic Code 9411 for this period.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

While the Veteran has acknowledged having suicidal ideations 
throughout the period beginning on June 4, 2008, he has 
consistently denied any plan or intent.  In fact, on June 4, 
2008, he specifically stated that he would not act on his 
suicidal impulses because he had seen from his work as a 
police officer how suicide impacts families.  Furthermore, 
the competent medical evidence of record for the period 
beginning on June 4, 2008 shows that the Veteran has a 
meaningful interpersonal relationship with his current wife, 
that he receives e-mails from friends, that he had a 10-day 
diving trip to Mexico planned, and that he had applied for a 
one-year job in Iraq.  Therefore, while it may be difficult 
for the Veteran to establish effective work and social 
relationships, it has been shown by the evidence of record 
that he does not have an inability to do so.

Although the Veteran, in a March 2009 statement, requested a 
new VA examination in order to support his appeal, the Board 
has determined that the evidence currently of record 
adequately illustrates his disability picture for the period 
beginning on June 4, 2008, as such evidence consists of 
detailed documentation of his ongoing VA outpatient 
psychiatric treatment sessions.

In summary, the Board concludes that the Veteran's PTSD with 
major depression has been adequately addressed by the 50 
percent evaluation already assigned under Diagnostic Code 
9411 for the period beginning on June 4, 2008.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).

The Board has considered whether the Veteran's PTSD with 
major depression presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted for the period beginning on June 4, 2008.  
See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for consideration of 
additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
for the period beginning on June 4, 2008 is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial evaluation higher than 50 percent at 
any time since the effective date of that evaluation on June 
4, 2008.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD with major depression, for the period 
beginning on June 4, 2008, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


